Citation Nr: 0510276	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for Osgood-Schlatter's disease of the left knee 
with associated leg problems, to include the issue of whether 
a timely substantive appeal was filed on this claim.   


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 3, 1960 to July 
29, 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In August 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.

In his notice of disagreement and VA Form 9, the veteran 
referred to his having diabetes, but did not clearly indicate 
whether or not he is pursuing a claim related to diabetes.  
At the Board hearing, the veteran clarified that he is not 
seeking service connection for diabetes.  See page 7, hearing 
transcript.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Before the Board can address the merits of the claim, it must 
have jurisdiction to do so.  The specific bases for remand 
are set forth below. 

In order for the Board to have jurisdiction to review an RO 
denial, there must be a timely substantive appeal.  A timely 
substantive appeal requires, first, a written Notice of 
Disagreement (NOD) within one year after the date of notice 
of the RO denial.  Thereafter, the RO must issue a Statement 
of the Case (SOC) on the matter being appealed.  Then, appeal 
must be perfected by a final step - the filing of a VA Form 9 
or other written equivalent thereof, indicating an intention 
to seek appeal to the Board.  A timely substantive appeal is 
one filed in writing, within 60 days of the date of notice of 
the SOC, or within the remainder of the one-year period of 
the date of notice of the RO decision being appealed, 
whichever is later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the SOC.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2004).

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2004).  The 
agency of original jurisdiction (that is, RO) may close the 
case for failure to respond after receipt of the SOC (see 38 
C.F.R. §§ 19.32 (2004)), but a determination as to timeliness 
or adequacy of any such response for the purposes of appeal 
is in the province of the Board.  38 U.S.C.A. § 7105(d); 38 
C.F.R. § 20.101(d).

The Board last reviewed the Osgood-Schlatter's disease (left 
knee) service connection claim in 2001.  In its February 2001 
decision, the Board determined that no new and material 
evidence was submitted to reopen previously denied and final 
claims of entitlement to service connection for arthritis of 
the cervical spine and Osgood-Schlatter's disease of the left 
knee.  The veteran neither filed an appeal of this decision 
to the U.S. Court of Appeals for Veterans Claims, nor sought 
Board reconsideration of its February 2001 decision.  Rather, 
in June 2001, he filed what apparently was construed as an 
informal petition to reopen, without specifying which of 
these two issues he wished to have considered.  In July 2001, 
the veteran's accredited representative submitted a statement 
and additional evidence in support of the claim as to both 
issues.    

On March 12, 2002, the RO sent the veteran a letter, along 
with a rating decision, advising him that the claim (as to 
both issues) would remain denied so long as no new and 
material evidence is received.  In April 2002, the veteran 
filed a statement, accepted as an NOD responsive to the March 
2002 denial, indicating that he desired service connection 
for Osgood-Schlatter's disease of the left knee.  On July 16, 
2002, the RO sent the veteran an SOC, which explained that 
new and material evidence had been submitted, but that the 
reopened claim remained denied on its merits.  There is no 
evidence of any communication from the veteran until March 
26, 2003, when the RO received a VA Form 9 seeking appellate 
review.  

Here, the veteran must have perfected his appeal to the Board 
within one-year following notice of the March 2002 RO denial, 
as such date would have been later than the alternative 
deadline of 60 days following notice of the SOC.  He did not 
do so.  The Form 9 was received by the RO on March 26, 2003, 
a Wednesday.  The signature line on Form 9, however, 
indicates that the veteran executed the form on March 19, 
2003, a Wednesday.  Under 38 C.F.R. § 20.305, a U.S. Postal 
Service postmark date (as opposed to the date of receipt) is 
acceptable for the purposes of determining timely filing of a 
written document.  However, where, as here, there is no 
postmark date of record, the postmark date will be presumed 
to be 5 days before the date of receipt of the document, 
excluding Saturdays, Sundays, and legal holidays.  Thus, 
excluding Saturday, March 22, 2003, and Sunday, March 23, 
2003, and in light of the veteran's execution of VA Form 9 on 
March 19, 2003, March 19, 2003 is the earliest possible date 
the Board can presume to be the pertinent postmark date.  
38 C.F.R. § 20.305.  However, March 19, 2003 is still later 
than one year after the March 12, 2002 notice of the RO 
decision being appealed.  There is no evidence of 
communication from the veteran or his representative seeking 
an extension of time to perfect an appeal.  See 38 C.F.R. § 
20.303 (2004).  

Given the potential jurisdictional defect in this case, the 
Board sent the veteran a letter in February 2004 advising him 
of this issue and of the laws and regulations governing 
timely substantive appeals.  The Board also asked him to 
respond within 60 days with written argument and/or evidence 
relevant to the issue, or a request for a hearing to present 
testimony on the issue.  38 C.F.R. § 20.101(d) (2004).  In 
March 2005, the veteran requested a hearing before a member 
of the Board, sitting at the RO.  Although the veteran did 
have a hearing in August 2004 before the undersigned, the 
focus of that hearing was whether new and material evidence 
had been submitted to reopen the claim.  The veteran was 
advised at that time that his appeal may not have been timely 
filed, but he did not present testimony on this question.  
Therefore, he is entitled to another hearing in accordance 
with his request on the question of whether the Board has 
jurisdiction to consider his claim to reopen.

In light of the foregoing, this claim is REMANDED to the RO, 
via the AMC in Washington, D.C., for the following actions:  

Schedule the veteran for a hearing 
before a traveling Veterans Law Judge 
(or Acting Veterans Law Judge) of the 
Board, sitting at the RO, in No. Little 
Rock, Arkansas.  Provide him reasonable 
advance notice of the exact date, time, 
and location of the hearing.

The purpose of this remand is to comply with due process 
requirements.  At this juncture, the Board intimates no 
opinion, either legal or factual, as to either the issue of 
potential jurisdictional defect, or as to the merits of the 
claim.  The veteran is not required to take action until he 
receives further notice, but has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


